Order entered September 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00336-CR
                                      No. 05-15-00337-CR

                       CHARLES ANTHONY WILLIAMS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-49252-V, F11-49253-V

                                           ORDER
        By order dated August 27, 2015, we struck the appellant’s brief because it contained the
full name of a complaining witness of one of the underlying cases. We ordered appellant to file,
within ten days, an amended brief that identifies that complaining witness by her initials only.
To date, appellant has not filed an amended brief, which leaves him with no brief filed in these
appeals.
        Accordingly, we ORDER appellant to file, within SEVEN DAYS of the date of this
order, an amended brief that identifies the complaining witness of the underlying sexual assault
by initials only.
        We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                      /s/   ADA BROWN
                                                            JUSTICE